


Exhibit 10.14


SIXTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT


THIS SIXTH AMENDMENT (the "Amendment"), dated January 23, 2015, is entered into
by and between SCHUFF INTERNATIONAL, INC., a Delaware corporation, and the other
Persons listed in Schedule 1.1 of the Credit Agreement, as hereafter defined
(collectively, jointly and severally the "Borrower"), and WELLS FARGO CREDIT,
INC., a Minnesota corporation ("Lender").
RECITALS
The Borrower and the Lender are parties to a Second Amended and Restated Credit
and Security Agreement dated August 14, 2013 (as amended from time to time, the
"Credit Agreement"). Capitalized terms used in these recitals have the meanings
given to them in the Credit Agreement unless otherwise specified.
NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, it is agreed as follows:
1.Credit Agreement Amendment. The Credit Agreement is hereby amended as follows:
(a)The dollar figure "$5,000,000.00" contained in Section 2.4 of the Credit
Agreement is hereby deleted and replaced with the dollar figure
"$14,500,000.00".
1. No Other Changes. Except as explicitly amended by this Amendment, all of the
terms and conditions of the Credit Agreement shall remain in full force and
effect and shall apply to any advance or letter of credit thereunder.
2. Conditions Precedent. This Amendment shall be effective when the Lender shall
have received an executed original hereof, together with each of the following,
each in substance and form acceptable to the Lender in its sole discretion:
(a) A Certificate of the Secretary of the Borrower certifying as to (i) the
resolutions of the board of directors of the Borrower approving the execution
and delivery of this Amendment, (ii) the fact that the articles of incorporation
and bylaws or articles of organization and operating agreement, as applicable,
of the Borrower, which were certified and delivered to the Lender pursuant to a
previous Certificate of Authority of the Borrower's secretary or assistant
secretary continue in full force and effect and have not been amended or
otherwise modified except as set forth in the Certificate to be delivered, and
(iii) certifying that the officers and agents of the Borrower who have been
certified to the Lender, pursuant to a previous Certificate of Authority of the
Borrower's secretary or assistant secretary, as being authorized to sign and to
act on behalf of the Borrower continue to be so authorized or setting forth the
sample signatures of each of the officers and agents of the Borrower authorized
to execute and deliver this Amendment and all other documents, agreements and
certificates on behalf of the Borrower.
(b) Such other matters as the Lender may reasonably require.
3. Representations and Warranties. The Borrower hereby represents and warrants
to the Lender as follows:



--------------------------------------------------------------------------------




(a) The Borrower has all requisite power and authority to execute this Amendment
and any other agreements or instruments required hereunder and to perform all of
its obligations hereunder, and this Amendment and all such other agreements and
instruments has been duly executed and delivered by the Borrower and constitute
the legal, valid and binding obligation of the Borrower, enforceable in
accordance with its terms.
(b) The execution, delivery and performance by the Borrower of this Amendment
and any other agreements or instruments required hereunder have been duly
authorized by all necessary corporate action and do not (i) require any
authorization, consent or approval by any governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, (ii) violate any
provision of any law, rule or regulation or of any order, writ, injunction or
decree presently in effect, having applicability to the Borrower, or the
articles of incorporation or by-laws of the Borrower, or (iii) result in a
breach of or constitute a default under any indenture or loan or credit
agreement or any other agreement, lease or instrument to which the Borrower is a
party or by which it or its properties may be bound or affected.
(c) All of the representations and warranties contained in Article V of the
Credit Agreement are correct on and as of the date hereof as though made on and
as of such date, except to the extent that such representations and warranties
relate solely to an earlier date.
4. References. All references in the Credit Agreement to "this Agreement" shall
be deemed to refer to the Credit Agreement as amended hereby; and any and all
references in the Security Documents to the Credit Agreement shall be deemed to
refer to the Credit Agreement as amended hereby.
5. No Waiver. The execution of this Amendment and the acceptance of all other
agreements and instruments related hereto shall not be deemed to be a waiver of
any Default or Event of Default under the Credit Agreement or a waiver of any
breach, default or event of default under any Security Document or other
document held by the Lender, whether or not known to the Lender and whether or
not existing on the date of this Amendment.
6. Release. The Borrower hereby absolutely and unconditionally releases and
forever discharges the Lender, and any and all participants, parent
corporations, subsidiary corporations, affiliated corporations, insurers,
indemnitors, successors and assigns thereof, together with all of the present
and former directors, officers, agents and employees of any of the foregoing,
from any and all claims, demands or causes of action of any kind, nature or
description, whether arising in law or equity or upon contract or tort or under
any state or federal law or otherwise, which the Borrower has had, now has or
has made claim to have against any such person for or by reason of any act,
omission, matter, cause or thing whatsoever arising from the beginning of time
to and including the date of this Amendment, whether such claims, demands and
causes of action are matured or unmatured or known or unknown.
7. Costs and Expenses. The Borrower hereby reaffirms its agreement under the
Credit Agreement to pay or reimburse the Lender on demand for all costs and
expenses incurred by the Lender in connection with the Loan Documents, including
without limitation all title insurance premiums and all reasonable fees and
disbursements of legal counsel. Without limiting the generality of the
foregoing, the Borrower specifically agrees to pay all reasonable fees and
disbursements of counsel to the Lender for the services performed by such
counsel in connection with the preparation of this Amendment and the documents
and instruments incidental hereto. The



--------------------------------------------------------------------------------




Borrower hereby agrees that the Lender may, subject to the terms of this
Amendment, in its sole discretion and without further authorization by the
Borrower, make a loan to the Borrower under the Credit Agreement, or apply the
proceeds of any loan, for the purpose of paying any such fees, disbursements,
costs and expenses.
8. Miscellaneous. This Amendment may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original and all
of which counterparts, taken together, shall constitute one and the same
instrument.
[EXECUTION PAGES FOLLOW]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the date first
above written.
For Each Person Comprising the Borrower
SCHUFF INTERNATIONAL, INC., a
Delaware corporation


c/o Schuff International, Inc.  
1841 W. Buchanan Street 
Phoenix, Arizona 85007
Telecopier: (602) 452-4465
Attention: Michael R. Hill
e-mail: ____________________




By /s/ Michael R. Hill
 Michael R. Hill
Its: Vice President and CFO
 
SCHUFF STEEL COMPANY, a
Delaware corporation
 






By: /s/ Michael R. Hill
Michael R. Hill
Its: Vice President and CFO


 
SCHUFF STEEL – ATLANTIC, LLC., a Florida limited liability company
 




By: Schuff Steel Company, a Delaware corporation
Its Managing Member




By: /s/ Michael R. Hill
      Michael R. Hill
Its: Vice President and CFO


 
QUINCY JOIST COMPANY, a Delaware
corporation
 






By: /s/ Michael R. Hill
Michael R. Hill
Its: Vice President and CFO


 
SCHUFF STEEL – GULF COAST, INC., a Delaware corporation
 






By: /s/ Michael R. Hill
Michael R. Hill
Its: Vice President and CFO








--------------------------------------------------------------------------------




 
ON-TIME STEEL MANAGEMENT
HOLDING, INC., a Delaware corporation
 




By: /s/ Michael R. Hill
Michael R. Hill
Its: Vice President and CFO


 
SCHUFF HOLDING CO., a Delaware corporation
 




By /s/ Michael R. Hill
Michael R. Hill
Its: President


 
ADDISON STRUCTURAL SERVICES, INC., a Florida corporation
 




By /s/ Michael R. Hill
Michael R. Hill
Its: President


 
SCHUFF STEEL MANAGEMENT COMPANY-SOUTHEAST L.L.C., a Delaware limited liability
company
 




By /s/ Michael R. Hill
Name: Michael R. Hill, Manager


 
SCHUFF STEEL MANAGEMENT COMPANY-SOUTHWEST, INC., a Delaware corporation
 




By: /s/ Michael R. Hill
Michael R. Hill
Its: Vice President and CFO


 
SCHUFF STEEL MANAGEMENT COMPANY-COLORADO, L.L.C., a Delaware limited liability
company
 




By: /s/ Michael R. Hill
Michael R. Hill, Manager












--------------------------------------------------------------------------------








 
SCHUFF PREMIER SERVICES LLC, a Delaware limited liability company
 




By: /s/ Michael R. Hill
Name: Michael R. Hill, Manager


 
WELLS FARGO CREDIT, INC.
 




By _________________________________


Its Authorized Signatory




